218 F.2d 602
INDEMNITY INSURANCE COMPANY OF NORTH AMERICA, Plaintiff-Appellant,v.TOWN OF MILFORD and John E. Philo, Defendants-Appellees.
No. 61.
Docket 23158.
United States Court of Appeals, Second Circuit.
Argued December 7, 1954.
Decided December 31, 1954.

Appeal from the United States District Court for the District of Connecticut; J. Joseph Smith, Judge.
Plaintiff, Indemnity Insurance Company of North America, appeals from a dismissal on the merits of its action seeking a declaratory judgment and reformation of its insurance contract with the Town of Milford, on the ground of alleged mutual mistake in failing to exclude liability for injuries to voluntary firemen of the town.
Morris Tyler, New Haven, Conn. (John H. Filer and Gumbart, Corbin, Tyler & Cooper, New Haven, Conn., on the brief), for plaintiff-appellant.
Richard H. Lynch, Milford, Conn., for defendants-appellees.
Before CLARK, Chief Judge, and MEDINA and HARLAN, Circuit Judges.
PER CURIAM.


1
Judgment affirmed on the opinion of District Judge Smith, 127 F.Supp. 394.